DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on September 27th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 4, 6, 9, and 18 were amended. Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments filed September 27, 2022, with respect to amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 10 and 19 have been fully considered but they are not persuasive. 
Regarding to the rejection of claim 10 over Lin, the Applicant has argued “claim 10 are not performed in the same manner in the disclosure of Lin… Lin, which describes a layer-by-layer build-up manufacturing method does not disclose or fairly suggest that a first layer stack can be provided and connected by the first surface structure of the first layer stack to the central carrier structure. Lin also fails to disclose or fairly suggest that a second layer stack is connected in a single step to the central carrier structure”. The argument is not persuasive because the method steps are not claim to impart in a specific order, as Applicant’s arguments. The claim does not require the stack is formed before it is attaching to carrier structure. As being explained below, Lin reads on the limitations of the claim, limitation by limitation.
Limitation 1: “providing a first layer stack having a first surface structure made of another material than the interior of the first layer stack”. Lin describes a stack is form by a layer-by-layer build-up manufacturing process, thus a first layer stack is provided. The first surface structure 110 is made of resin, which is another material than the interior of the first layer stack. Thus this limitation is met by Lin.
Limitation 2: “connecting the first surface structure of the first layer stack to a front side of central carrier structure with a first release layer in between”. As seen in Fig. 3E, the first surface structure 110 of the first layer stack is connected to a front side of central carrier structure 10 with a first release layer 26 in between, thus this limitation is met by Lin.
Limitation 3: “connecting a second layer stack to a back side of the central carrier structure with a second release layer in between”. As seen in Fig. 3E, second layer stack (stack L below element 10) is connected to the back side of the central carrier structure 10 with a second release layer 26 in between, thus this limitation is met by Lin.
Regarding to the rejection of claim 19 over Lin, the Applicant has argued “The term "surface finish" is not found at all in the document by Lin., … Lin fails to disclose a surface finish on a main surface of the symmetrical portion and a further surface finish on an opposing main surface of the asymmetrical stack portion.” The argument is not persuasive because the claim does not specify and provide details for the claimed words “surface finish”. The reference does not have to use the same word as in claim to meet the limitation. As commonly known, and according to the dictionary, surface finish is surface texture or surface topography, the nature of a surface as defined by the three characteristics of lay, surface roughness, and waviness.  The surfaces disclosed by the reference are not a planar or smooth surface, thus it meets the requirement of the claim.
Same response is applied to the argument on the rejection of claim 10 over Teh.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (U.S. Patent No 9,949,372).
Regarding to claim 1, Ishihara teaches an arrangement, comprising:
a central carrier structure having a front side and a back side (Fig. 4D, element 60; column 7, lines 18-20, central carrier structure 60 formed from a glass-containing prepreg material, having a front side, which is its top side in the figure, and a back side, which is its bottom side in the figure);
a first layer stack comprising a first surface structure made of another material than the interior of the first layer stack (Fig. 4D, stack 102/100), at least one electrically conductive layer structure defining, at least partially, an outer surface of the first layer stack (Fig. 4D, layer 108), wherein the first surface structure is applied on surface portions of the electrically conductive layer structure (Fig. 4D, element 104), wherein a first surface finish is applied on surface portions of the electrically conductive layer structure not covered by the first surface structure (Fig. 4D, element 108a; column 7, lines 65-67), and wherein a first release layer is applied on the first surface structure and is attached to the front side (column 7, lines 23-24); and
a second layer stack covered by a second release layer which is attached to the back side (Fig. 4D, the stack on bottom side of base 60).
Regarding to claim 2, Ishihara teaches at least one of the following features:  the first layer stack is a laminated layer stack (column 5, lines 60-62); the second layer stack is a laminated layer stack; the first surface structure is a first solder mask.
Regarding to claim 3, Ishihara teaches the second layer stack has a second surface structure made of another material than the interior of the second layer stack and covered by the second release layer (Fig. 4D, the bottom stack has insulation layer 102/100 which is not glass-containing prepreg material as base 60; column 7, lines 23-24, there is second release layer between the base 60 and the second stack).
Regarding to claim 4, Ishihara teaches at least one of the following features: the second surface structure is a second solder mask; the second layer stack having the second surface structure covered by the second release layer comprises at least one second component carrier, wherein in particular the at least one second component carrier has a symmetrical stack portion facing the central carrier structure, wherein more particularly the at least one second component carrier has an asymmetrical stack portion spaced with respect to the central carrier structure by the symmetrical portion; the second surface structure is a patterned layer (Fig. 4D, the surface structure 104 on bottom side is a patterned layer); the second layer stack has a further second surface structure on an opposing stack side compared to the second surface structure, wherein in particular the further second surface structure is a solder mask.
Regarding to claim 5, Ishihara teaches the at least one of the first layer stack and the second layer stack is a symmetrical stack or an asymmetrical stack (Fig. 4D).
Regarding to claim 6, Ishihara teaches the first layer stack having the first surface structure covered by the first release layer comprises at least one first component carrier, wherein the at least one first component carrier has a symmetrical stack portion facing the central carrier structure, wherein the at least one first component carrier has an asymmetrical stack portion spaced with respect to the central carrier structure by the symmetrical stack portion (Fig. 6E).
Regarding to claim 7, Ishihara teaches at least one component is embedded in at least one of the first layer stack and the second layer stack (Fig. 6E, first stack and second stack are same, one stack is shown in Fig. 6E).
Regarding to claim 8, Ishihara teaches at least one of the following features: a ratio between a length of the at least one embedded component and a length of a component carrier of the first layer stack or the second layer stack, to which component carrier said at least one embedded component belongs, is larger than 0.3; said at least one component is embedded in a single core of at least one of the first layer stack and the second layer stack (Fig. 6E).
Regarding to claim 9, Ishihara teaches at least one of the following features: the first surface structure is a patterned layer (Fig. 4D, 104 is a patterned layer); at least one of the first release layer and the second release layer is a continuous layer; the first layer stack has a further first surface structure on an opposing stack side compared to the first surface structure, wherein in particular the further first surface structure is a solder mask.


Claims 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent No. 9,661,761).
Regarding to claim 10, Lin teaches a method of manufacturing component carriers, comprising (the method steps are not claimed to impart in a specific order):
providing a first layer stack having a first surface structure made of another material than the interior of the first layer stack (Fig. 3E, column 8, lines 47, lines 63-64, first layer stack, which is the stack above layer 10, having a first surface structure 110 made of resin, which is another material than the interior of the first layer stack);
connecting the first surface structure of the first layer stack to a front side of a central carrier structure with a first release layer in between (Fig. 3E, the first surface structure 110 of the first layer stack is connected to front side of a central carrier structure 10 with first release layer 26 in between); and
connecting a second layer stack to a back side of the central carrier structure with a second release layer in between (Fig. 3E, second layer stack, the stack below layer 10, is connected to a back side of the central carrier structure 10 with second release layer 26 in between).
Regarding to claim 11, Lin teaches providing a first solder mask as the first surface structure (Fig. 3J, resin 110 acts as solder mask).
Regarding to claim 12, Lin teaches providing the second layer stack with a second surface structure made of another material than the interior of the second layer stack (Fig 3E, providing second layer stack, the stack below layer 10, with a second surface structure 110 made of resin, which is another material than the interior of the second layer stack); and connecting the second surface structure of the second layer stack to the second release layer (Fig. 3E).
Regarding to claim 13, Lin teaches providing a second solder mask as the second surface structure (Fig. 3J, resin 110 acts as solder mask).
Regarding to claim 14, Lin teaches after said connecting to the central carrier structure, connecting at least one further layer structure to each exposed main surface of the first layer stack and the second layer stack (Fig. 3F, element 150); and thereafter detaching the first layer stack from the central carrier structure at the first release layer to thereby obtain at least one first asymmetric component carrier and detaching the second layer stack from the central carrier structure at the second release layer to thereby obtain at least one second asymmetric component carrier (Fig. 3G).
Regarding to claim 16, Lin teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the first surface structure of a main surface of the first layer stack, which main surface is partially covered with the first surface structure, with a first surface finish (Figs. 3G-H).
Regarding to claim 17, Lin teaches covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the first layer stack with a further first surface finish (column 13, lines 40-44).
Regarding to claim 18, Lin teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the second surface structure of a main surface of the second layer stack, which main surface is partially covered with the second surface structure, with a second surface finish (Figs. 3G-H, first and second stacks receive similar continuing processes after being separated), wherein in particular the method comprises covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the second layer stack with a further second surface finish (column 13, lines 40-44).
Regarding to claim 19, Lin teaches a component carrier with a layer stack, the component carrier comprising:
a symmetrical stack portion (Fig. 3J, please see the attached figure with annotations);
an asymmetrical stack portion on one side of the symmetrical stack portion (Fig. 3J, please see the attached figure with annotations);
a solder mask and a surface finish on a main surface of the symmetrical stack portion (Fig. 3J, please see the attached figure with annotations, resin 110 acts as solder mask, the surface of layer 110 is a surface finish because layer 110 is patterned);
a further solder mask and a further surface finish on an opposing main surface of the asymmetrical stack portion (Fig. 3J, please see the attached figure with annotations, the surface of the further solder mask is a surface finish because the layer is patterned);
wherein at least one material property is different between the solder mask and the further solder mask (layers 110 and 150 are different materials) and/or at least one material property is different between the surface finish and the further surface finish.

    PNG
    media_image1.png
    613
    1739
    media_image1.png
    Greyscale

Regarding to claim 20, Lin teaches at least one of the following features:
wherein the at least one material property being different between the solder mask and the further solder mask is a curing rate (layers 110 and 150 are different materials this have different curing rate);
wherein the solder mask has a higher curing rate than the further solder mask;
wherein the at least one material property being different between the surface finish and the further surface finish is a material composition;
wherein the surface finish comprises or consists of Electroless Nickel Immersion Gold;
wherein the further surface finish comprises or consists of Electroless Nickel Immersion Palladium Immersion Gold;
a component embedded in the symmetrical stack portion;
wherein an outermost electrically conductive layer structure at an exposed main surface of the asymmetrical stack portion has a larger thickness than an outermost electrically conductive layer structure at an exposed main surface of the symmetrical stack portion.
Claims 10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teh et al. (U.S. Patent No. 8,937,382).
Regarding to claim 10, Teh teaches a method of manufacturing component carriers, comprising:
providing a first layer stack having a first surface structure made of another material than the interior of the first layer stack (Fig. 9, first layer stack, which is the stack above layer 106, having a first surface structure 110 made of photoresist, which is another material than the interior of the first layer stack);
connecting the first surface structure of the first layer stack to a front side of a central carrier structure with a first release layer in between (Fig. 9, the first surface structure of the first layer stack is connected to front side of a central carrier structure 106 with first release layer 104 in between); and
connecting a second layer stack to a back side of the central carrier structure with a second release layer in between (Fig. 9, second layer stack, the stack below layer 106, is connected to a back side of the central carrier structure 106 with second release layer 104’ in between).
Regarding to claim 12, Teh teaches
providing the second layer stack with a second surface structure made of another material than the interior of the second layer stack (Fig. 9, the second layer stack with a second surface structure 110’ made of photoresist which is another material than the interior of the second layer stack); and
connecting the second surface structure of the second layer stack to the second release layer (Fig. 9, the second surface structure of the second layer stack is connected to the second release layer 104’).
Regarding to claim 15, Teh teaches at least one of the following features:
wherein the method comprises embedding a first component in the first layer stack (Fig. 9, element 142);
wherein the method comprises embedding a second component in the second layer stack.
Regarding to claim 16, Teh teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the first surface structure of a main surface of the first layer stack, which main surface is partially covered with the first surface structure, with a first surface finish (Fig. 9, element 172).
Regarding to claim 17, Teh teaches covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the first layer stack with a further first surface finish (Fig. 9, element 172).
Regarding to claim 18, Teh teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the second surface structure of a main surface of the second layer stack, which main surface is partially covered with the second surface structure, with a second surface finish, wherein the method comprises covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the second layer stack with a further second surface finish (Fig. 9, element 172’).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828